Title: From Benjamin Franklin to John Fothergill, 19 June 1780
From: Franklin, Benjamin
To: Fothergill, John


Passy, June 19, 1780.
My dear old friend, Dr. Fothergill, may assure Lady H. of my respects, and of any service in my power to render her, or her affairs in America. I believe matters in Georgia cannot much longer continue in their present situation, but will return to that state in which they were when her property, and that of our common friend G. W. received the protection she acknowledges.
I rejoiced most sincerely to hear of your recovery from the dangerous illness by which I lost my very valuable friend P. Collinson. As I am sometimes apprehensive of the same disorder, I wish to know the means that were used and succeeded in your case; and shall be exceedingly obliged to you for communicating them when you can do it conveniently.
Be pleased to remember me respectfully to your good sister, and to our worthy friend David Barclay, who I make no doubt laments with you and me, that the true pains we took together to prevent all this horrible mischief proved ineffectual.
I am ever, Your’s most affectionately,
B. Franklin.
